Citation Nr: 0006773	
Decision Date: 03/13/00    Archive Date: 03/17/00

DOCKET NO.  99-20 198A	)	DATE
	)
	)


THE ISSUES

1.  Whether there was clear and unmistakable error (CUE) in a 
June 1988 decision of the Board of Veterans' Appeals to deny 
the claim of entitlement to service connection for a chronic 
pulmonary disorder.

2.  Whether there was clear and unmistakable error (CUE) in a 
July 1990 decision of the Board of Veterans' Appeals to deny 
the claims of entitlement to effective dates prior to January 
8, 1986, for the grant of service connection for post-
traumatic stress disorder, and tinnitus.  


REPRESENTATION

Moving Party Represented by:  John C. Sims, Attorney at Law


ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel






INTRODUCTION

The moving party is a veteran who served on active duty from 
June 1941 to September 1945.  

This case comes before the Board of Veterans' Appeals (Board) 
on motion by the moving party alleging clear and unmistakable 
error (CUE) in June 1988, and July 1990 Board decisions as to 
the respective issues noted above.  

Preliminarily, it is noted that a motion for revision of a 
decision based on CUE must meet certain requirements in order 
to qualify for review by the Board.  38 C.F.R. § 20.1404(a) 
(1999) requires that the motion must be in writing, and must 
be signed by the moving party or that party's representative.  
The motion must include the name of the veteran; the name of 
the moving party if other than the veteran; the applicable 
Department of Veterans Affairs file number; and the date of 
the Board of Veterans' Appeals decision to which the motion 
relates.  If the applicable decision involved more than one 
issue on appeal, the motion must identify the specific issue, 
or issues, to which the motion pertains.  

In November 1999, the Board directed a letter to the attorney 
for the moving party and asked that he clarify whether he 
wished to proceed with the adjudication of the construed 
claims of CUE in the June 1988 and July 1990 Board decisions.  
The attorney was provided with a copy of the final CUE 
regulations, and told to respond within 30 days, and that if 
no response was received, the Board would assume that the 
attorney wished to proceed with the adjudication of CUE and a 
decision would be entered.  In November 1999, the moving 
party's attorney did respond by indicating that he wished the 
Board to proceed with the adjudication of the construed claim 
of CUE in the prior Board decisions.  The Board finds that 
the moving party has met the necessary requirements to 
qualify for review by the Board, and that the motion is ready 
for such review.  38 C.F.R. § 20.1404(a) (1999).




FINDINGS OF FACT

1.  In June 1988, the Board denied the claim of entitlement 
to service connection for a chronic pulmonary disorder.

2.  The Board's decision of June 1988 to deny entitlement to 
service connection for a chronic pulmonary disorder was 
supported by evidence then of record, and it is not shown 
that the applicable statutory and regulatory provisions 
existing at that time were ignored or incorrectly applied. 

3.  In July 1990, the Board denied the claims of entitlement 
to effective dates prior to January 8, 1986, for the grant of 
service connection for post-traumatic stress disorder, and 
tinnitus.  

4.  In a January 1992 Memorandum Decision, the July 1990 
Board decision was affirmed by the Court of Veterans Appeals 
(now U.S. Court of Appeals for Veterans Claims).  


CONCLUSIONS OF LAW

1.  The Board's June 1988 decision to deny service connection 
for a chronic pulmonary disorder did not contain CUE.  38 
U.S.C.A. § 7111 (West Supp. 1999); and 38 C.F.R. §§ 20.1400 - 
20.1411 (1999).

2.  The motion for revision of the Board's July 1990 decision 
on the basis of CUE is denied as without legal merit.  38 
U.S.C.A. §§ 7111, 7252 (West Supp. 1999); and 38 C.F.R. §§ 
20.1400(b) (1999).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

CUE in the June 1988 Board Decision

In June 1988, the Board entered a decision to deny, in 
pertinent part, the moving party's claim of entitlement to 
service connection for a chronic pulmonary disorder.  That 
decision was based upon findings that a chronic pulmonary 
disorder was not shown in service; was initially documented 
several decades after service; and was unrelated to service-
connected disabilities.  The Board concluded that the moving 
party did not have a pulmonary disorder that was the result 
of a disease or injury incurred in or aggravated by service, 
nor was such a disorder proximately due to or the result of a 
service-connected disability.  It was thus found that 
entitlement to service connection for a chronic pulmonary 
disorder was not warranted.  

The only arguments submitted by the moving party and his 
attorney with respect to his motion for revision of the 1988 
Board decision based on CUE, were those which were advanced 
in conjunction with a simultaneous claim on appeal to the 
Board from decisions of the VA Waco, Texas, Regional Office.  
The Board deems those allegations to be part of the current 
motion for CUE review of the June 1988 Board decision.  

The moving party and his attorney have argued that when the 
moving party was discharged from service in 1945, his 
discharge documents erroneously indicated that he had no 
service-related disabilities, when in reality, he suffered 
from post-infective asthenia that was related to his service-
connected malaria.  They further assert that, contrary to the 
finding of the Board in its 1988 decision, the existence of 
asthenia in service was tantamount to a respiratory disorder, 
thereby demonstrating that a chronic pulmonary disorder did 
exist upon the moving party's separation from service in 
1945.  The appellant and his attorney concluded that but for 
the error in his discharge papers, the appellant would have 
been service-connected for that disorder since separation, 
and that at the least, a chronic pulmonary disorder should 
have been found to have been related to service in the 
Board's 1988 decision, thereby warranting service connection.  

Rule 1403, which is found at 38 C.F.R. § 20.1403 (1999), 
relates to what constitutes CUE and what does not, and 
provides as follows:

(a) General.  Clear and unmistakable error is 
a very specific and rare kind of error.  It 
is the kind of error, of fact or of law, that 
when called to the attention of later 
reviewers compels the conclusion, to which 
reasonable minds could not differ, that the 
result would have been manifestly different 
but for the error.  Generally, either the 
correct facts, as they were known at the 
time, were not before the Board, or the 
statutory and regulatory provisions extant at 
the time were incorrectly applied.  

(b) Record to be reviewed. (1) General.  
Review for clear and unmistakable error in a 
prior Board decision must be based on the 
record and the law that existed when that 
decision was made.  (2) Special rule for 
Board decisions issued on or after July 21, 
1992.  For a Board decision issued on or 
after July 21, 1992, the record that existed 
when that decision was made includes relevant 
documents possessed by the Department of 
Veterans Affairs not later than 90 days 
before such record was transferred to the 
Board for review in reaching that decision, 
provided that the documents could reasonably 
be expected to be part of the record.

(c) Errors that constitute clear and 
unmistakable error.  To warrant revision of a 
Board decision on the grounds of clear and 
unmistakable error, there must have been an 
error in the Board's adjudication of the 
appeal which, had it not been made, would 
have manifestly changed the outcome when it 
was made.  If it is not absolutely clear that 
a different result would have ensued, the 
error complained of cannot be clear and 
unmistakable.

(d) Examples of situations that are not clear 
and unmistakable error.  (1) Changed 
diagnosis.  A new medical diagnosis that 
"corrects" an earlier diagnosis considered 
in a Board decision.  (2) Duty to assist.  
The Secretary's failure to fulfill the duty 
to assist.  (3) Evaluation of evidence.  A 
disagreement as to how the facts were weighed 
or evaluated.  

(e) Change in interpretation.  Clear and 
unmistakable error does not include the 
otherwise correct application of a statute or 
regulation where, subsequent to the Board 
decision challenged, there has been a change 
in the interpretation of the statute or 
regulation.

(Authority: 38 U.S.C.A. § 501(a), 7111).

The Board further notes that with respect to the final 
provisions of the regulations pertaining to the adjudication 
of motions for revision or reversal of prior Board decisions 
on the grounds of CUE, the definition of CUE was based on 
prior rulings of the Court.  More specifically, it was 
observed that Congress intended that the VA adopt the Court's 
interpretation of the term "CUE."  Indeed, as was discussed 
in the notice of proposed rulemaking (NPRM), 63 Fed. Reg. 
27534, 27536 (1998), the sponsor of the bill that became the 
law specifically noted that the bill would "not alter the 
standard for evaluation of claims of CUE."  143 Cong. Rec. 
1567, 1568 (daily ed. April 16, 1997) (remarks of Rep. Evans, 
sponsor of H.R. 1090, in connection with House passage).  
Therefore, the Board is permitted to seek guidance as to the 
existence of CUE in prior Board decisions based on years of 
prior Court decisions regarding CUE, such as Fugo v. Brown, 6 
Vet. App. 40 (1993).

In this case, the moving party has failed to provide a basis 
for his conclusion that the Board's June 1988 decision 
contained CUE other than, at best, to raise previous 
contentions regarding the nature and extent of his 
disability.  As stated by the Court, for CUE to exist:  

(1) "[e]ither the correct facts, as they 
were known at that time, were not before 
the adjudicator (i.e., more than a simple 
disagreement as to how the facts were 
weighed or evaluated), or the statutory 
or regulatory provisions extant at the 
time were incorrectly applied," (2) the 
error must be "undebatable" and the 
sort "which, had it not been made, would 
have manifestly changed the outcome at 
the time it was made," and (3) a 
determination that there was CUE must be 
based on the record and law that existed 
at the time of the prior adjudication in 
question.

Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (quoting Russell 
v. Principi, 3 Vet. App. 310, 313-14 (1992)).

Written and oral argument submitted by the moving party and 
his attorney essentially disagrees with how the facts were 
weighed and evaluated in June 1988.  Specifically, the moving 
party first questioned the Board's interpretation of the 
medical evidence regarding the veteran's in-service malaria 
and the resulting infective asthenia ostensibly claiming that 
the Board should have recognized this symptomatology as being 
tantamount to a chronic pulmonary disorder in service.  
Without considering the restriction on the Board's ability to 
interpret medical evidence related to etiology of a claimed 
disorder, the Board finds that the moving party's allegations 
represents a disagreement as to the evaluation of the 
evidence, and is a specified example of a situation that is 
not CUE.  38 C.F.R. § 20.1403(d)(3) notes that a disagreement 
as to how the facts were weighed or evaluated does not 
constitute CUE.  In essence, the moving party has not alleged 
the existence of an error that is "undebatable" nor of the 
sort "which, had it not been made, would have manifestly 
changed the outcome at the time it was made."  Russell, 3 
Vet. App. at 313-14.

The Board wishes to emphasize that the Court has consistently 
stressed the rigorous nature of the concept of CUE.  "Clear 
and unmistakable error is an administrative failure to apply 
the correct statutory and regulatory provisions to the 
correct and relevant facts; it is not mere misinterpretation 
of facts."  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 
(1991).  Clear and unmistakable error "are errors that are 
undebatable, so that it can be said that reasonable minds 
could only conclude that the original decision was fatally 
flawed at the time it was made."  Russell, 3 Vet. App. at 
313.  "It must always be remembered that [clear and 
unmistakable error] is a very specific and rare kind of 
'error.'"  Fugo v. Brown, 6 Vet. App. 40, 43 (1993).  A 
disagreement with how the Board evaluated the facts is 
inadequate to raise the claim of clear and unmistakable 
error.  Luallen v. Brown, 8 Vet. App. 92, 95 (1995). 

After review of the evidence of record, the undersigned 
concludes that the moving party has not set forth specific 
allegations of error, of either fact or law, in the June 1988 
decision by the Board to deny service connection for a 
chronic pulmonary disorder that would lead one to conclude 
that any such error was undebatable.  Accordingly, in the 
absence of any additional allegations, the motion is denied.

CUE in the July 1990 Board Decision

With respect to the moving party's allegations of CUE in the 
July 1990 Board decision, it is noted that the decision, in 
pertinent part, denied the moving party's claims of 
entitlement to effective dates earlier than January 8, 1986, 
for a 30 percent evaluation for post-traumatic stress 
disorder, and a 10 percent evaluation for tinnitus.  The July 
1990 Board decision was affirmed by the Court of Veterans 
Appeals (now U.S. Court of Appeals for Veterans Claims) 
(hereinafter, Court) in a January 1992 Memorandum Decision.  

Pursuant to 38 C.F.R. § 20.1400(b)(1), all final decisions of 
the Board are subject to review on the basis of an allegation 
of CUE, except those that have been appealed to and decided 
by a Court of competent jurisdiction.  

Since the Court of Veterans Appeals is obviously a Court of 
competent jurisdiction for the purpose of the review of Board 
decisions [38 U.S.C.A. § 7252], and since the Court affirmed 
the Board's July 1990 decision, there is no legal right to 
challenge that Board decision on the basis of CUE.  38 C.F.R. 
§ 20.1400(b)(1).  The moving party's motion must therefore be 
denied as without legal merit.  


ORDER

The motion for revision of the June 1988 Board decision on 
the grounds of CUE is denied.

The motion for revision of the July 1990 Board decision on 
the grounds of CUE is denied as without legal merit.




		
	Thomas J. Dannaher
Member, Board of Veterans' Appeals


 


